        Case 4:18-cv-00103-BMM Document 38 Filed 04/09/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 STEPHEN C. BULLOCK, et al.,                    CV-18-103-GF-BMM

                 Plaintiff,

       v.
                                                       ORDER
 INTERNAL REVENUE SERVICE, et
 al,

                 Defendant.


      IT IS HEREBY ORDERED that the undersigned will conduct a telephonic

scheduling call on Wednesday, April 10, 2019 at 1:30 p.m. The Court will

contact the parties with the call-in number.

      DATED this 9th day of April, 2019.




                                          1
Case 4:18-cv-00103-BMM Document 38 Filed 04/09/19 Page 2 of 2
